TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00905-CV


  WC 1st and Trinity, LP; WC 1st and Trinity GP, LLC; WC 3rd and Congress, LP; and
                       WC 3rd and Congress GP, LLC, Appellants

                                                 v.

                   The Roy F. and JoAnn Cole Mitte Foundation, Appellee



               FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY,
        NO. D-1-GN-18-007636, THE HONORABLE JAN SOIFER, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellants have notified this Court that they have filed for bankruptcy protection

(United States Bankruptcy Court, W.D. Texas, Case Nos. 20-10885, 20-10886, 20-10887,

20-10888). See Tex. R. App. P. 8.1. Accordingly, this appeal is stayed. See 11 U.S.C. § 362;

Tex. R. App. P. 8.2. Any party may file a motion to reinstate the appeal if permitted by federal

law or the bankruptcy court. See Tex. R. App. P. 8.3(a). It is the parties’ responsibility to notify

the Court as soon as possible if an event occurs that would allow reinstatement. Id. Failure to

notify this Court of a lift of the automatic stay or the conclusion of the bankruptcy proceeding

may result in the dismissal of the case for want of prosecution. See id. R. 42.3(b).



Before Chief Justice Rose, Justices Triana and Smith

Bankruptcy

Filed: October 2, 2020